


110 HR 1832 IH: National Hurricane Research Initiative

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1832
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Ms. Ros-Lehtinen (for
			 herself, Mr. Boyd of Florida,
			 Mr. Bilirakis,
			 Mr. Mack, Mr. Buchanan, Mr.
			 Keller of Florida, and Mr. Lincoln
			 Diaz-Balart of Florida) introduced the following bill; which was
			 referred to the Committee on Science and
			 Technology
		
		A BILL
		To establish the National Hurricane Research Initiative
		  to improve hurricane preparedness, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Hurricane Research Initiative
			 Act of 2007.
		2.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Director of the National Science
			 Foundation.
			(2)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for Oceans and Atmosphere of the Department of Commerce.
			3.National
			 Hurricane Research Initiative
			(a)Requirement To
			 establishThe Under Secretary and the Director shall establish an
			 initiative known as the National Hurricane Research Initiative for the purposes
			 described in subsection (b).
			(b)PurposesThe
			 purposes of the National Hurricane Research Initiative shall be to set research
			 objectives based on the findings of the January 12, 2007, National Science
			 Board report entitled Hurricane Warning: The Critical Need for National
			 Hurricane Initiative—
				(1)to make
			 recommendations to the National Science Board based on such research;
				(2)to
			 assemble the expertise of the science and engineering capabilities of the
			 United States through a multi-agency effort that is focused on—
					(A)improving a better
			 understanding of hurricane prediction, intensity, and mitigation on coastal
			 populations;
					(B)infrastructure;
			 and
					(C)the natural
			 environment; and
					(3)to make grants to
			 eligible entities to carry out research in the following areas:
					(A)Predicting
			 hurricane intensificationResearch to improve understanding
			 of—
						(i)rapid
			 intensity change in storms, relationships among storm size, motion, and
			 intensity;
						(ii)the
			 internal dynamics of hurricanes; and
						(iii)the manner in
			 which hurricanes interact with the environment.
						(B)Understanding
			 air-sea interactionsResearch to improve understanding of
			 theories of air-sea interaction that are common to the strong wind and high
			 wave conditions associated with hurricanes, and cases in which the air-sea
			 interface beneath hurricanes vanishes and is replaced by an emulsion, including
			 theoretical theories, observational theories, and modeling.
					(C)Predicting storm
			 surge, rainfall, and inland flooding from hurricanes and tropical
			 stormsResearch to understand and model rainfall and flooding
			 from hurricanes, including probabilistic modeling and mapping of storm surge
			 risk.
					(D)Hurricane
			 modificationBasic research for modifying hurricanes to reduce
			 the intensity or alter the movement of hurricanes by human intervention,
			 including research to improve understanding of the potential effects of
			 hurricane modification on precipitation and fresh water supply, as well as on
			 climate.
					(E)Improved
			 observation of hurricanes and tropical stormsResearch to improve
			 hurricane and tropical storm observation through mobile radars, Global
			 Positioning System technology, unmanned aerial vehicles, and ground-based and
			 aerial wireless sensors to improve understanding of the complex nature of
			 storms.
					(F)Assessing
			 vulnerable infrastructureResearch to develop a national
			 engineering assessment of coastal infrastructure, including infrastructure
			 related to levees, seawalls, drainage systems, bridges, water and sewage
			 utilities, power, and communications, to determine the level of vulnerability
			 of such infrastructure to damage from a hurricane.
					(G)Interaction of
			 hurricanes with engineered structuresResearch to improve
			 understanding of the impacts of hurricanes and tropical storms on buildings,
			 structures, and housing combined with modeling essential for guiding the
			 creation of improved building designs and construction codes in locations
			 particularly vulnerable to hurricanes.
					(H)Relationship
			 between hurricanes, climate, and natural ecosystemsResearch to
			 improve the understanding of the complex relationships between hurricanes and
			 climate, including research to determine the most effective methods to use
			 observational information to examine the impacts on ecosystems over long and
			 short periods of time.
					(I)Technologies for
			 disaster response and recoveryResearch to improve emergency
			 communication networks for government agencies and nongovernment entities and
			 to improve communications between such networks during disaster response and
			 recovery, including cyber-security during disaster situations and the ability
			 to improve damage assessments during storms.
					(J)Evacuation
			 planningResearch to improve the manner in which
			 hurricane-related information is provided to, and utilized by, the public and
			 government officials, including research to assist officials of State or local
			 government in determining the circumstances in which evacuations are required
			 and in carrying out such evacuations.
					(K)Computational
			 capabilityResearch to improve understanding of the efficient
			 utility of multiple models requiring sharing and inter-operability of
			 databases, computing environments, networks, visualization tools, and analytic
			 systems beyond what is currently available for transitioning hurricane research
			 assets into operational practice and to provide access to robust computational
			 facilities beyond the facilities normally accessible by the civilian research
			 community for the hurricane research enterprise, including data acquisition and
			 modeling capability during hurricane events.
					(c)Cooperation with
			 other agenciesThe Under Secretary and the Director shall
			 cooperate with the head of each appropriate Federal agency or department,
			 research institute, university, and disaster-response or nongovernmental
			 organization to utilize the expertise and capabilities of such entity to carry
			 out the purposes of the National Hurricane Research Initiative, including
			 cooperation with the heads of the following entities:
				(1)The National
			 Aeronautics and Space Administration.
				(2)The National
			 Institute of Standards and Technology.
				(3)The Department of
			 Homeland Security, including the Federal Emergency Management Agency.
				(4)The Department of
			 Energy.
				(5)The Defense
			 Advanced Research Project Agency.
				(6)The Environmental
			 Protection Agency.
				(7)The United States
			 Geological Survey.
				(8)The Army Corps of
			 Engineers.
				(d)CoordinationThe
			 White House Office of Science and Technology Policy, through the National
			 Science and Technology Council, shall coordinate the activities carried out by
			 the United States related to the National Hurricane Research Initiative as a
			 formal program with a well defined organizational structure and execution
			 plan.
			(e)Grants
				(1)AuthorityThe
			 Under Secretary and the Director may award grants to appropriate government
			 agencies or departments or nongovernmental entities to carry out the purposes
			 described in subsection (b).
				(2)Best
			 practicesThe Under Secretary and the Director shall develop and
			 make available to the public a description of best practices to be used to
			 carry out a project with a grant awarded under this subsection.
				(f)Research
			 seminars and forumsThe Under Secretary and the Director shall
			 carry out a series of national seminars and forums that assemble a broad
			 collection of scientific disciplines to direct researchers to work
			 collaboratively to carry out the purposes described in subsection (b).
			(g)Authorization of
			 AppropriationsThere is authorized to be appropriated
			 $285,000,000 for each of the fiscal years 2008 through 2018 to carry out this
			 section.
			4.National
			 Infrastructure Database
			(a)Requirement To
			 establishThe Under Secretary and the Director shall establish a
			 National Infrastructure Database for the purposes of—
				(1)cataloging and
			 characterizing the physical, social, and natural infrastructure in order to
			 provide a baseline for developing standards, measuring modification, and
			 determining loss;
				(2)providing
			 information to Federal, State, and local government officials to improve
			 information public policy related to hurricanes and tropical storms; and
				(3)providing data to
			 researchers to improve their ability to measure hurricane impacts, separate
			 such impacts from other effects, both natural and anthropogenic, make effective
			 recommendations for improved building codes and urban planning practices, and
			 develop effective procedures for responding to infrastructure
			 disruption.
				(b)Database
			 requirementsThe National Infrastructure Database shall be a
			 virtual, cyber environment that uses existing capabilities and facilities, and
			 establishes new capabilities and facilities, as appropriate, to provide an
			 interoperable environment and the necessary metadata and other resources needed
			 by users of that Database.
			(c)Authorization of
			 AppropriationsThere is authorized to be appropriated $20,000,000
			 for each of the fiscal years 2008 through 2018 to carry out this
			 section.
			5.National
			 Hurricane Research Model
			(a)Requirement To
			 establishThe Under Secretary and the Director shall develop a
			 National Hurricane Research Model to conduct integrative research and to
			 facilitate the transfer of research knowledge to operational applications,
			 including linking relevant theoretical, physical, and computational models from
			 atmospheric, oceanic, economic, sociological, engineered infrastructure, and
			 ecologic fields, conducting experimental research to understand the extensive
			 complexities of hurricanes, and obtaining measurable results in a comprehensive
			 framework suitable for testing end-to-end integrative systems.
			(b)System
			 requirementsThe National Hurricane Research Model shall be a
			 physically distributed and highly coordinated working environment in which
			 research from the National Hurricane Research Initiative can be experimentally
			 substantiated using suitable quantitative metrics, and where a culture of
			 interaction and collaboration can further be promoted, including in the areas
			 of—
				(1)facilities and
			 cyberinfrastructure;
				(2)software
			 integration; and
				(3)fixed mobile data
			 collection platforms and data provisioning systems.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated
			 $130,000,000 for each of the fiscal years 2008 through 2018 to carry out this
			 section.
			
